January 21, 2011


Mr. George W. Vie III
Mills Shirley L.L.P.
One City Centre
1021 Main Street, Suite 1950
Houston, TX 77002
Mr. Ralph D. Huston
The Huston Law Firm
3200 Travis, 3rd Floor
Houston, TX 77006

RE:   Case Number:  06-0752
      Court of Appeals Number:  01-05-00553-CV
      Trial Court Number:  04CV0694

Style:      WILLIAM H. NEALON, M.D. AND ERIC M. WALSER, M.D.
      v.
      HARRY WILLIAMS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Latonia Renee      |
|   |Wilson                 |